DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 05/08/2020. It is noted, however, that applicant has not filed a certified copy of the IN202011019617 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 6-8, 9, 14-16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Namarvar et al. (US 20180052897 A1).

As per claim 1, Doyle teaches a method for lineage data capture, comprising (Doyle, fig. 2, par. [0076], [0096], [0109], “The information may then be provided to another device or computer based on any of a variety of methods, including being sent as part of a header during a communication, sent upon request, or the like.” Where the variety of methods has a method for lineage data capture): 
receiving, at a lineage engine (Doyle, fig. 3:326, par. [0109], “a lineage engine”) and from a listener service (Doyle, fig. 4:402, par. [0109], “lineage model 432 that provide lineage information that may be associated with data model 402” Where the lineage model is interpreted as the listener service);
extracting, using a plan parser, lineage data from the decisive logical plan (Doyle, figs. 4-6, par. [0100], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser. The table objects are inherent to comprise of lineage data from the decisive logical plan); 
producing, by a job lineage builder (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder), job lineage data (Doyle, fig. 6, par. [0124]-[0126], “property 604 may include an identifier (e.g., ID, reference number, pointer, label, tags, or the like) that indicates which layer of the data model that the lineage object represents.” Where the identifier is interpreted as the job lineage data), and job attribute data from the lineage data (Doyle, fig. 6, par. [0123], “lineage object 600 includes properties, such as, identifier property 602, layer property 604, object count property 606, excluded object count property 608, filters property 610, or the like.” Where the properties is interpreted as the attribute data from the lineage data); 
extracting, by the job lineage builder and from the job lineage data and the job attribute data, attribute information (Doyle, fig. 6, par. [0125], “property 604 has a value of “tables” which indicates it may be associated with the table layer of a data model.” Where the value of “tables” is interpreted as the attribute information or the layer propriety information where the layer is an attribute of the lineage object), 
transformation information (Doyle, fig. 6, par. [0126], “property 606 may store a value representing the number of data objects that may be associated with this lineage object” Where the value representing the number of data objects that may be associated with this lineage object is interpreted as the transformation information), and 
estimate information for the job (Doyle, fig. 6, par. [0126], “property 608 may store a value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606.” Where the value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606 is interpreted as the estimate information for the job. The estimation of how many data objects in the “table” layer will be or was excluded from the object count); and 
storing, in a database, the attribute information, the transformation information, and the estimate information (Doyle, fig. 6, par. [0124]-[0126], the properties data is store. Where the properties data includes the attribute information, the transformation information, and the estimate information. For example, property 610 may store filter information or references to filter information that a lineage engine may apply. Further, fig. 3:310, par. [0090], “data storage 310 may also be employed to store information that describes various capabilities of network computer 300.” Where the data storage is interpreted as the database).
However, it is noted that the prior art of Doyle does not explicitly teach “a decisive logical plan for a job;”
Namarvar teaches a decisive logical plan for a job (Namarvar, figs. 25, 41, par. [0048], [0277]-[0278], “using an orchestration pipeline, pipeline steps can be used to represent the task or job that needs to be executed in an overall orchestration flow.” Where the orchestration pipeline, pipeline steps is interpreted to be logical flow of data and associated transformations usually associated with business semantics and processes and is interpreted hereinafter as the decisive logical plan for a job, see also par. [0095]. It is also noted that Doyle, figs. 4-5, par. [0096], [0100], a logical architecture where the logical architecture is interpreted as the decisive logical plan. Further, execute one or more actions to the prepare the information for consumption by visualizations or visualization authors. Where the one or more actions is interpreted as the job and is inherent to be part of the logical architecture herein interpreted as the decisive logical plan);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into Doyle that teaches managing the display of objects included in data visualizations. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

As per claim 6, Namarvar teaches wherein the decisive logical plan is converted from a parsed or indecisive logical plan for the job by a query manager (Namarvar, fig. 31, par. [0330]-[0331], “A search query builder module 706 constructs a query using both entity name and attribute names of the given entity, to determine a selection of datasets or entities 712.” Where the search query builder module is interpreted as the query manager which is inherent to use the parsed decisive logical plan converted. Further, the system can ingest data, transform, integrate and publish the data to an arbitrary system, see par. [0356]).  

As per claim 7, Namarvar teaches wherein the decisive logical plan comprises a plurality of stages (Namarvar, par. [0085], “Pipeline: In accordance with an embodiment, a declarative means of defining a processing pipeline, having a plurality of stages or semantic actions, each of which corresponds to a function such as, for example, one or more of filtering, joining, enriching, transforming, or fusion of an input data, for preparation as an output data.”).

As per claim 8, Namarvar teaches wherein each stage comprises a direct acyclic graph (Namarvar, fig. 22, par. [0270], “The processing order of operations in the pipeline is defined by binding the output pipeline step parameters from a preceding pipeline step to a subsequent pipeline step. In this manner, pipeline steps and the relationships between pipeline step parameters form a directed acyclic graph (DAG).”).

As per claim 9, Doyle teaches a system for lineage data capture, comprising (Doyle, fig. 1, par. [0017], systems where the systems is for lineage data capture and analyzes): 
a job lineage builder (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder) executed by a computer processor (Doyle, fig. 2:202, par. [0058], “Client computer 200 may include processor 202 in communication with memory 204 via bus 228.”); 
a lineage engine (Doyle, fig. 3:326, par. [0109], “a lineage engine”) executed by a computer processor (Doyle, fig. 3:302, par. [0081], “network computer 300 may include a processor 302 that may be in communication with a memory 304 via a bus 328.”) and comprising a plan parser (Doyle, figs. 4-6, par. [0100], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser); and 
an attribute database (Doyle, fig. 4, par. [0099], “Accordingly, in some embodiments, properties or attributes of table or database objects may closely mirrors their native representations, in terms of attribute names, data types, table names, column names, or the like.”);
from a listener service (Doyle, fig. 4:402, par. [0109], “lineage model 432 that provide lineage information that may be associated with data model 402” Where the lineage model is interpreted as the listener service); 24PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500281 
the plan parser is configured to extract lineage data from the decisive logical plan (Doyle, figs. 4-6, par. [0100], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser. The table objects are inherent to comprise of lineage data from the decisive logical plan); 
the job lineage builder is configured to produce job lineage data (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder. Further, par. [0124]-[0126], “property 604 may include an identifier (e.g., ID, reference number, pointer, label, tags, or the like) that indicates which layer of the data model that the lineage object represents.” Where the identifier is interpreted as the job lineage data) and job attribute data from the lineage data (Doyle, fig. 6, par. [0123], “lineage object 600 includes properties, such as, identifier property 602, layer property 604, object count property 606, excluded object count property 608, filters property 610, or the like.” Where the properties is interpreted as the attribute data from the lineage data); 
the job lineage builder is configured to extract attribute information (Doyle, fig. 6, par. [0125], “property 604 has a value of “tables” which indicates it may be associated with the table layer of a data model.” Where the value of “tables” is , 
transformation information (Doyle, fig. 6, par. [0126], “property 606 may store a value representing the number of data objects that may be associated with this lineage object” Where the value representing the number of data objects that may be associated with this lineage object is interpreted as the transformation information), and 
estimate information for the job from the job lineage data and the job attribute data (Doyle, fig. 6, par. [0126], “property 608 may store a value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606.” Where the value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606 is interpreted as the estimate information for the job. The estimation of how many data objects in the “table” layer will be or was excluded from the object count. The data objects have job attribute data); and 
the job lineage builder is configured to store the attribute information, the transformation information, and the estimate information in the attribute database (Doyle, fig. 6, par. [0124]-[0126], the properties data is store. Where the properties data includes the attribute information, the transformation information, and the estimate information. For example, property 610 may store filter information or references to filter information that a lineage engine may apply. Further, fig. 3:310, par. [0090], “data storage 310 may also be employed to store information that describes various capabilities of network computer 300.” Where the data storage is interpreted as the database).
Doyle does not explicitly teach “wherein: the lineage engine is configured to receive a decisive logical plan for a job;”
On the other hand, in the same field of endeavor, Namarvar teaches wherein: the lineage engine is configured to receive a decisive logical plan for a job (Namarvar, figs. 25, 41, par. [0048], [0277]-[0278], “using an orchestration pipeline, pipeline steps can be used to represent the task or job that needs to be executed in an overall orchestration flow.” Where the orchestration pipeline, pipeline steps is interpreted to be logical flow of data and associated transformations usually associated with business semantics and processes and is interpreted hereinafter as the decisive logical plan for a job, see also par. [0095]. It is also noted that Doyle, figs. 4-5, par. [0096], [0100], a logical architecture where the logical architecture is interpreted as the decisive logical plan. Further, execute one or more actions to the prepare the information for consumption by visualizations or visualization authors. Where the one or more actions is interpreted as the job and is inherent to be part of the logical architecture herein interpreted as the decisive logical plan);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into Doyle that teaches managing the display of objects included in data visualizations. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 
Namarvar teaches further comprising a query manager that is configured to convert the decisive logical plan is converted from a parsed or indecisive logical plan for the job (Namarvar, fig. 31, par. [0330]-[0331], “A search query builder module 706 constructs a query using both entity name and attribute names of the given entity, to determine a selection of datasets or entities 712.” Where the search query builder module is interpreted as the query manager which is inherent to use the parsed decisive logical plan converted. Further, the system can ingest data, transform, integrate and publish the data to an arbitrary system, see par. [0356]).

As per claim 15, Namarvar teaches wherein the decisive logical plan comprises a plurality of stages (Namarvar, par. [0085], “Pipeline: In accordance with an embodiment, a declarative means of defining a processing pipeline, having a plurality of stages or semantic actions, each of which corresponds to a function such as, for example, one or more of filtering, joining, enriching, transforming, or fusion of an input data, for preparation as an output data.”). 

As per claim 16, Namarvar teaches wherein each stage comprises a direct acyclic graph (Namarvar, fig. 22, par. [0270], “The processing order of operations in the pipeline is defined by binding the output pipeline step parameters from a preceding pipeline step to a subsequent pipeline step. In this manner, pipeline steps and the relationships between pipeline step parameters form a directed acyclic graph (DAG).”).  

Doyle teaches a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to perform the following (Doyle, par. [0021], “The engines can be stored in non-transitory computer-readable medium or computer storage device and be stored on and executed by one or more general purpose computers, thus creating a special purpose computer configured to provide the engine.”. Further, fig. 2:202, par. [0058], “Client computer 200 may include processor 202 in communication with memory 204 via bus 228.”):
from a listener service (Doyle, fig. 4:402, par. [0109], “lineage model 432 that provide lineage information that may be associated with data model 402” Where the lineage model is interpreted as the listener service); 
extract lineage data from the decisive logical plan (Doyle, figs. 4-6, par. [0100], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser. The table objects are inherent to comprise of lineage data from the decisive logical plan); 
produce job lineage data (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder. Further, par. [0124]-[0126], “property 604 may include an identifier (e.g., ID, reference number, pointer, label, tags, or the like) that indicates which layer of the data model that the lineage object represents.” Where the identifier is interpreted as the job lineage data) 
and job attribute data from the lineage data (Doyle, fig. 6, par. [0123], “lineage object 600 includes properties, such as, identifier property 602, layer property 604, object count property 606, excluded object count property 608, filters property 610, or the like.” Where the properties is interpreted as the attribute data from the lineage data); 
extract attribute information (Doyle, fig. 6, par. [0125], “property 604 has a value of “tables” which indicates it may be associated with the table layer of a data model.” Where the value of “tables” is interpreted as the attribute information or the layer propriety information where the layer is an attribute of the lineage object), 
transformation information (Doyle, fig. 6, par. [0126], “property 606 may store a value representing the number of data objects that may be associated with this lineage object” Where the value representing the number of data objects that may be associated with this lineage object is interpreted as the transformation information), and 
estimate information for the job from the job lineage data and the job attribute data (Doyle, fig. 6, par. [0126], “property 608 may store a value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606.” Where the value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606 is interpreted as the estimate information for the job. The estimation of how many data objects in the “table” layer will be or was excluded from the object count); and 
store the attribute information, the transformation information, and the estimate information in an attribute database (Doyle, fig. 6, par. [0124]-[0126], the properties data is store. Where the properties data includes the attribute information, the transformation information, and the estimate information. For example, property 610 may store filter information or references to filter information that a lineage engine may apply. Further, fig. 3:310, par. [0090], “data storage 310 may also be employed to store information that describes various capabilities of network computer 300.” Where the data storage is interpreted as the database).  
However, it is noted that the prior art of Doyle does not explicitly teach “receive a decisive logical plan for a job;”
On the other hand, in the same field of endeavor, Namarvar teaches receive a decisive logical plan for a job (Namarvar, figs. 25, 41, par. [0048], [0277]-[0278], “using an orchestration pipeline, pipeline steps can be used to represent the task or job that needs to be executed in an overall orchestration flow.” Where the orchestration pipeline, pipeline steps is interpreted to be logical flow of data and associated transformations usually associated with business semantics and processes and is interpreted hereinafter as the decisive logical plan for a job, see also par. [0095]. It is also noted that Doyle, figs. 4-5, par. [0096], [0100], a logical architecture where the logical architecture is interpreted as the decisive logical plan. Further, execute one or more actions to the prepare the information for consumption by visualizations or visualization authors. Where the one or more actions is interpreted as the job and is inherent to be part of the logical architecture herein interpreted as the decisive logical plan);
Namarvar that teaches automated mapping of data types for use with dataflow environments into Doyle that teaches managing the display of objects included in data visualizations. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

6.	Claims 2-3, 10-11, 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Namarvar et al. (US 20180052897 A1) in further view of Xia et al. (US 20200356599 A1).

As per claim 2, Doyle and Namarvar teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Doyle and Namarvar do not explicitly teach “further comprising: receiving, at an interface, a job query for data lineage for the job; identifying, by a lineage relationship engine, a base job for the job and identifying at least one dependency for the base job; executing, by the lineage relationship engine, a recursive search on the database until an origin and a destination for the base job are identified; and outputting, at the interface, the origin and the destination for the base job.”
On the other hand, in the same field of endeavor, Xia teaches further comprising: receiving, at an interface, a job query for data lineage for the job (Xia, “A different user, such as inspector 205B, can communicate a data lineage query 280 for analyzing data lineage in connection with property graphs stored by the graph database module 270.” Where the communicate the data lineage query is interpreted to deliver the job query for data lineage for the job therefore the job query for data lineage for the job is inherent to receive the data lineage query. Further, “The data lineage query 280 is received by the query translation module 325. The query translation module 325 includes suitable interfaces, circuitry, and/or code configured to perform translation of the lineage query 280 from a data query language to a graph query language (e.g., Gremlin or Cypher) using graph query algorithms 330.”); 
identifying, by a lineage relationship engine, a base job for the job (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine, and the identify stateful entities is interpreted as the base job for the job) and 
identifying at least one dependency for the base job (Xia, fig. 5A-B, par. [0062], “At operation 510, entities and data flows can be extracted from the parsed query 520. More specifically and in connection with the query 520, table HIGH-SAL-EMP and table EMPLOYEE can be extracted as entities 530 and 535, respectively.” Where the extracted as entities are interpreted as the identifying at least one dependency for the base job once the entities are found in connection with the query); 
executing, by the lineage relationship engine, a recursive search on the database until an origin and a destination for the base job are identified (Xia, fig. 6, par. [0063], “Database query 640 can be interpreted as selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP. The selecting and inserting function is performed by the SQL statement within the query 640 and, therefore, the SQL statement will be represented by a separate node 620. The originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively.” Where the selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP is interpreted as executing, by the lineage relationship engine, the recursive search on the database which is defining the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively); and 
outputting, at the interface, the origin and the destination for the base job (Xia, fig. 6, par. [0063], the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively displayed on the graph as a node. Where the display is outputting the representation of the originating and destination tables. See also the Abstract “A representation of the generated query graph is output based on the data lineage query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia that teaches graph-based query analysis for fine-grained data lineage management into the Doyle that teaches managing the display of objects included in data visualizations, and Namarvar that teaches automated mapping of data types for use with dataflow environments. Additionally, this improve business practices.
The motivation for doing so would be to have tools for representing, managing, and evaluating data lineage essential for a company (Xia par. [0004]). 

As per claim 3, Doyle, Namarvar, and Xia teach all the limitations as discussed in claim 2 above. 
Additionally, Namarvar teaches wherein the interface comprises a web service, a command line interface, or a database interface (Namarvar, par. [0092], “A graphical user interface (UI, GUI) or studio that allows users to design, e.g., pipelines, Lambda applications.” Where the graphical user interface is interpreted as the database interface). 

As per claim 10, Doyle and Namarvar teach all the limitations as discussed in claim 9 above. 
However, it is noted that the combination of the prior art of Doyle and Namarvar do not explicitly teach “further comprising: an interface; and a lineage relationship engine; wherein: the interface is configured to receive a job query for data lineage for the job; the lineage relationship engine is configured to identify a base job for the job and at least one dependency for the base job; the lineage relationship engine is configured to execute a recursive search on the attribute database until an origin and a destination for the base job are identified; and the interface is configured to output the origin and the destination for the base job.”
On the other hand, in the same field of endeavor, Xia teaches further comprising: an interface (Xia, fig. 3, par. [0057], “The subgraph receiver 305 includes suitable interfaces, circuitry, and/or code configured to perform initial processing of the query graph 260, such as node and edge detection/identification.”); and 
a lineage relationship engine (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine; 
wherein: the interface is configured to receive a job query for data lineage for the job (Xia, figs. 2-3, par. [0056]-[0059], “A different user, such as inspector 205B, can communicate a data lineage query 280 for analyzing data lineage in connection with property graphs stored by the graph database module 270.” Where the communicate the data lineage query is interpreted to deliver the a job query for data lineage for the job therefore the job query for data lineage for the job is inherent to receive the data lineage query. Further, “The data lineage query 280 is received by the query translation module 325. The query translation module 325 includes suitable interfaces, circuitry, and/or code configured to perform translation of the lineage query 280 from a data query language to a graph query language (e.g., Gremlin or Cypher) using graph query algorithms 330.”); 
the lineage relationship engine is configured to identify a base job for the job (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine, and the identify stateful entities is interpreted as the base job for the job) and at least one dependency for the base job (Xia, fig. 5A-B, par. [0062], “At operation 510, entities and data flows can be extracted from the parsed query 520. More specifically and in connection with the query 520, table HIGH-SAL-EMP and table EMPLOYEE can be extracted as entities 530 and 535, respectively.” Where the extracted as entities are interpreted as the identifying at least one dependency for the base job once the entities are found in connection with the query); 
the lineage relationship engine is configured to execute a recursive search on the attribute database until an origin and a destination for the base job are identified (Xia, fig. 6, par. [0063], “Database query 640 can be interpreted as selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP. The selecting and inserting function is performed by the SQL statement within the query 640 and, therefore, the SQL statement will be represented by a separate node 620. The originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively.” Where the selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting  the recursive search on the database which is defining the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively); and 
the interface is configured to output the origin and the destination for the base job (Xia, fig. 6, par. [0063], the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively displayed on the graph as a node. Where the display is outputting the representation of the originating and destination tables. See also the Abstract “A representation of the generated query graph is output based on the data lineage query.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia that teaches graph-based query analysis for fine-grained data lineage management into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Namarvar that teaches automated mapping of data types for use with dataflow environments. Additionally, this improve business practices.
The motivation for doing so would be to have tools for representing, managing, and evaluating data lineage essential for a company (Xia par. [0004]). 

As per claim 11, Doyle, Namarvar, and Xia teach all the limitations as discussed in claim 10 above. 
Additionally, Namarvar teaches wherein the interface comprises a web service, a command line interface, or a database interface (Namarvar, par. [0092], “A graphical user interface (UI, GUI) or studio that allows users to design, e.g., pipelines, Lambda applications.” Where the graphical user interface is interpreted as the database interface). 

As per claim 18, Doyle and Namarvar teach all the limitations as discussed in claim 17 above. 
However, it is noted that the combination of the prior art of Doyle and Namarvar do not explicitly teach “further comprising software instructions that, when executed by a processor, cause the processor to: receive a job query for data lineage for the job from an interface; identify a base job for the job and at least one dependency for the base job; execute a recursive search on the attribute database until an origin and a destination for the base job are identified; and output the origin and the destination for the base job to the interface.”
On the other hand, in the same field of endeavor, Xia teaches further comprising software instructions that, when executed by a processor, cause the processor to: receive a job query for data lineage for the job from an interface (Xia, figs. 2-3, par. [0056]-[0059], “A different user, such as inspector 205B, can communicate a data lineage query 280 for analyzing data lineage in connection with property graphs stored by the graph database module 270.” Where the communicate the data lineage query is interpreted to deliver the a job query for data lineage for the job therefore the job query for data lineage for the job is inherent to receive the data lineage query. Further, “The data lineage query 280 is received by the query translation module 325. The query translation module 325 includes suitable interfaces, circuitry, and/or code configured to perform translation of the lineage query 280 from a data query language to a graph query language (e.g., Gremlin or Cypher) using graph query algorithms 330.”); 
identify a base job for the job and at least one dependency for the base job (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine, and the identify stateful entities is interpreted as the base job for the job. Further, 5A-B, par. [0062], “At operation 510, entities and data flows can be extracted from the parsed query 520. More specifically and in connection with the query 520, table HIGH-SAL-EMP and table EMPLOYEE can be extracted as entities 530 and 535, respectively.” Where the extracted as entities are interpreted as the identifying at least one dependency for the base job once the entities are found in connection with the query); 
execute a recursive search on the attribute database until an origin and a destination for the base job are identified (Xia, fig. 6, par. [0063], “Database query 640 can be interpreted as selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP. The selecting and inserting function is performed by the SQL statement within the query 640 and, therefore, the SQL statement will be represented by a separate node 620. The originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively.” Where the  the recursive search on the database which is defining the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively); and 
output the origin and the destination for the base job to the interface (Xia, fig. 6, par. [0063], the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively displayed on the graph as a node. Where the display is outputting the representation of the originating and destination tables. See also the Abstract “A representation of the generated query graph is output based on the data lineage query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia that teaches graph-based query analysis for fine-grained data lineage management into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Namarvar that teaches automated mapping of data types for use with dataflow environments. Additionally, this improve business practices.
The motivation for doing so would be to have tools for representing, managing, and evaluating data lineage essential for a company (Xia par. [0004]). 

As per claim 19, Doyle, Namarvar, and Xia teach all the limitations as discussed in claim 18 above. 
Namarvar teaches wherein the interface comprises a web service, a command line interface, or a database interface (Namarvar, par. [0092], “A graphical user interface (UI, GUI) or studio that allows users to design, e.g., pipelines, Lambda applications.” Where the graphical user interface is interpreted as the database interface).

7.	Claims 4-5, 12-13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Namarvar et al. (US 20180052897 A1) in further view of Xia et al. (US 20200356599 A1) still in further view of Mamou et al. (US 20050262188 A1).

As per claim 4, Doyle, Namarvar, and Xia teach all the limitations as discussed in claim 2 above. 
However, it is noted that the combination of the prior art of Doyle, Namarvar, and Xia do not explicitly teach “further comprising: identifying, by an attribute traversing engine and in the database, associated attributes for the base job; and outputting, at the interface, the associated attributes for the base job.”
On the other hand, in the same field of endeavor, Mamou teaches further comprising: identifying, by an attribute traversing engine and in the database, associated attributes for the base job (Manou, fig. 14A, par. [0238], “a directed graph that is associated with the data items to be updated may be traversed from a master physical item with the appropriate attributes and values updated.” Where the directed ; and 
outputting, at the interface, the associated attributes for the base job (Manou, figs. 14A, 21, par. [0228], [0279], “Each data item in class 1402, which is termed an "entity" in the entity-relationship format, may represent a specific cup or specific type of cup in an inventory, and will have associated attributes which define various characteristics of the cup, with each attribute being identified by a particular attribute identifier and data value for the attribute.” Where the associated attributes are interpreted to being outputting, at the interface, the associated attributes for the base job).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mamou that teaches field of data integration systems into the combination of Doyle that teaches managing the display of objects included in data visualizations, Namarvar that teaches automated mapping of data types for use with dataflow environments, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve deploying data integration functions for data lineage (Mamou par. [0031]). 

As per claim 5, Doyle, Namarvar, Xia, and Mamou teach all the limitations as discussed in claim 4 above. 
Namarvar teaches  wherein the associated attributes comprise one or more of an attribute name, an attribute type, an attribute classification, and an attribute complexity (Namarvar, par. [0322]-[0323], “The data AI subsystem can process the application file to extract entity name and other shape characteristics of the entity including attribute names and data type, which the auto-map service can use in searching to find a potential candidate set for mapping.”).

As per claim 12, Doyle, Namarvar, and Xia teach all the limitations as discussed in claim 10 above. 
However, it is noted that the combination of the prior art of Doyle, Namarvar, and Xia do not explicitly teach “further comprising an attribute traversing engine, wherein the attribute traversing engine is configured to identify an attribute traversing engine and in the attribute database, associated attributes for the base job; and the interface is configured to output the associated attributes for the base job.”
On the other hand, in the same field of endeavor, Mamou teaches further comprising an attribute traversing engine, wherein the attribute traversing engine is configured to identify an attribute traversing engine and in the attribute database, associated attributes for the base job (Manou, fig. 14A, par. [0238], “a directed graph that is associated with the data items to be updated may be traversed from a master physical item with the appropriate attributes and values updated.” Where the directed graph is being traverse to identify possible values associated attributes for ; and 
the interface is configured to output the associated attributes for the base job (Manou, figs. 14A, 21, par. [0228], [0279], “Each data item in class 1402, which is termed an "entity" in the entity-relationship format, may represent a specific cup or specific type of cup in an inventory, and will have associated attributes which define various characteristics of the cup, with each attribute being identified by a particular attribute identifier and data value for the attribute.” Where the associated attributes are interpreted to being outputting, at the interface, the associated attributes for the base job).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mamou that teaches field of data integration systems into the combination of Doyle that teaches managing the display of objects included in data visualizations, Namarvar that teaches automated mapping of data types for use with dataflow environments, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve deploying data integration functions for data lineage (Mamou par. [0031]). 

As per claim 13, Doyle, Namarvar, Xia, and Mamou teach all the limitations as discussed in claim 12 above. 
Namarvar teaches  wherein the associated attributes comprise one or more of an attribute name, an attribute type, an attribute classification, and an attribute complexity (Namarvar, par. [0322]-[0323], “The data AI subsystem can process the application file to extract entity name and other shape characteristics of the entity including attribute names and data type, which the auto-map service can use in searching to find a potential candidate set for mapping.”).

As per claim 20, Doyle, Namarvar, and Xia teach all the limitations as discussed in claim 18 above. 
However, it is noted that the combination of the prior art of Doyle, Namarvar, and Xia do not explicitly teach “further comprising software instructions that, when executed by a processor, cause the processor to output the attributes for the base job.”
On the other hand, in the same field of endeavor, Mamou teaches further comprising software instructions that, when executed by a processor, cause the processor to output the attributes for the base job (Manou, figs. 14A, 21, par. [0228], [0279], “Each data item in class 1402, which is termed an "entity" in the entity-relationship format, may represent a specific cup or specific type of cup in an inventory, and will have associated attributes which define various characteristics of the cup, with each attribute being identified by a particular attribute identifier and data value for the attribute.” Where the associated attributes are interpreted to being outputting, at the interface, the associated attributes for the base job).
 
Mamou that teaches field of data integration systems into the combination of Doyle that teaches managing the display of objects included in data visualizations, Namarvar that teaches automated mapping of data types for use with dataflow environments, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve deploying data integration functions for data lineage (Mamou par. [0031]). 

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfson et al. (US 20150347193 A1), teaches workload automation and job scheduling information.
McClure et al. (US 20170154087 A1), teaches analysis and utilization of data lineage.
Allan et al. (US 20180052898 A1), teaches providing dynamic, incremental recommendations within real-time visual simulation.
Rajendran et al. (US 20200026565 A1), teaches generating metrics for quantifying computing resource usage.
Bar-Or et al. (US 20170351511 A1), teaches computer-based tools for developing and deploying analytic computer.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168